EX-99.1 For Additional Information, please contact COMM 2016-COR1 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2016-COR1 Payment Date: 7/12/17 8480 Stagecoach Circle Record Date: 6/30/17 Frederick, MD 21701-4747 Determination Date: 7/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 11 NOI Detail 12 - 13 Principal Prepayment Detail 14 Historical Detail 15 Delinquency Loan Detail 16 Specially Serviced Loan Detail 17 - 18 Advance Summary 19 Modified Loan Detail 20 Historical Liquidated Loan Detail 21 Historical Bond/Collateral Loss Reconciliation Detail 22 Interest Shortfall Reconciliation Detail 23 - 24 Operating Advisor/ Depositor Master Servicer Special Servicer Asset Representations Reviewer Park Bridge Lender Services LLC Deutsche Mortgage & Asset Receiving Corporation Midland Loan Services Midland Loan Services 600 Third Avenue 60 Wall Street 10851 Mastin Street 10851 Mastin Street 40th Floor New York, NY 10005 Building 82, Suite 300 Building 82, Suite 300 New York, NY 10016 Overland Park, KS 66210 Overland Park, KS 66210 Contact: Contact: David Rodgers Contact: Helaine M. Kaplan Heather Wagner Contact: Heather Wagner Phone Number: (212) 230-9025 Phone Number: (212) 250-5270 Phone Number: (913) 253-9570 Phone Number: (913) 253-9570 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 24 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 12594MAY4 1.516000% 30,136,000.00 27,089,291.75 415,785.31 34,222.81 0.00 0.00 450,008.12 26,673,506.44 30.12% A-2 12594MAZ1 2.499000% 64,857,000.00 64,857,000.00 0.00 135,064.70 0.00 0.00 135,064.70 64,857,000.00 30.12% A-SB 12594MBA5 2.972000% 48,044,000.00 48,044,000.00 0.00 118,988.97 0.00 0.00 118,988.97 48,044,000.00 30.12% A-3 12594MBB3 2.826000% 215,000,000.00 215,000,000.00 0.00 506,325.00 0.00 0.00 506,325.00 215,000,000.00 30.12% A-4 12594MBC1 3.091000% 265,440,000.00 265,440,000.00 0.00 683,729.20 0.00 0.00 683,729.20 265,440,000.00 30.12% A-M 12594MBG2 3.494000% 53,441,000.00 53,441,000.00 0.00 155,602.38 0.00 0.00 155,602.38 53,441,000.00 24.09% B 12594MBE7 3.897000% 54,554,000.00 54,554,000.00 0.00 177,164.12 0.00 0.00 177,164.12 54,554,000.00 17.94% C 12594MBF4 4.395319% 41,194,000.00 41,194,000.00 0.00 150,883.97 0.00 0.00 150,883.97 41,194,000.00 13.30% D 12594MAL2 3.395319% 46,761,000.00 46,761,000.00 0.00 132,307.08 0.00 0.00 132,307.08 46,761,000.00 8.03% E 12594MAN8 2.750000% 22,267,000.00 22,267,000.00 0.00 51,028.54 0.00 0.00 51,028.54 22,267,000.00 5.52% F 12594MAQ1 2.750000% 10,020,000.00 10,020,000.00 0.00 22,962.50 0.00 0.00 22,962.50 10,020,000.00 4.39% G 12594MAS7 2.750000% 38,967,985.00 38,967,985.00 0.00 89,399.73 0.00 0.00 89,399.73 38,967,985.00 0.00% V 12594MAU2 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 12594MAW8 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 890,681,985.00 887,635,276.75 415,785.31 2,257,679.00 0.00 0.00 2,673,464.31 887,219,491.44 Class CUSIP Pass-Through Notional Original Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 12594MBD9 1.485683% 676,918,000.00 673,871,291.75 834,299.55 0.00 834,299.55 673,455,506.44 X-B 12594MAA6 0.498319% 54,554,000.00 54,554,000.00 22,654.40 0.00 22,654.40 54,554,000.00 X-C 12594MAC2 1.000000% 46,761,000.00 46,761,000.00 38,967.50 0.00 38,967.50 46,761,000.00 X-E 12594MAE8 1.645319% 22,267,000.00 22,267,000.00 30,530.26 0.00 30,530.26 22,267,000.00 X-F 12594MAG3 1.645319% 10,020,000.00 10,020,000.00 13,738.41 0.00 13,738.41 10,020,000.00 X-G 12594MAJ7 1.645319% 38,967,985.00 38,967,985.00 53,428.96 0.00 53,428.96 38,967,985.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 24 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 12594MAY4 898.90137211 13.79696410 1.13561222 0.00000000 0.00000000 885.10440802 A-2 12594MAZ1 1,000.00000000 0.00000000 2.08249996 0.00000000 0.00000000 1,000.00000000 A-SB 12594MBA5 1,000.00000000 0.00000000 2.47666660 0.00000000 0.00000000 1,000.00000000 A-3 12594MBB3 1,000.00000000 0.00000000 2.35500000 0.00000000 0.00000000 1,000.00000000 A-4 12594MBC1 1,000.00000000 0.00000000 2.57583333 0.00000000 0.00000000 1,000.00000000 A-M 12594MBG2 1,000.00000000 0.00000000 2.91166670 0.00000000 0.00000000 1,000.00000000 B 12594MBE7 1,000.00000000 0.00000000 3.24750009 0.00000000 0.00000000 1,000.00000000 C 12594MBF4 1,000.00000000 0.00000000 3.66276569 0.00000000 0.00000000 1,000.00000000 D 12594MAL2 1,000.00000000 0.00000000 2.82943222 0.00000000 0.00000000 1,000.00000000 E 12594MAN8 1,000.00000000 0.00000000 2.29166659 0.00000000 0.00000000 1,000.00000000 F 12594MAQ1 1,000.00000000 0.00000000 2.29166667 0.00000000 0.00000000 1,000.00000000 G 12594MAS7 1,000.00000000 0.00000000 2.29418406 0.00000000 0.00000000 1,000.00000000 V 12594MAU2 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 12594MAW8 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 12594MBD9 995.49914724 1.23249722 0.00000000 994.88491433 X-B 12594MAA6 1,000.00000000 0.41526561 0.00000000 1,000.00000000 X-C 12594MAC2 1,000.00000000 0.83333333 0.00000000 1,000.00000000 X-E 12594MAE8 1,000.00000000 1.37109894 0.00000000 1,000.00000000 X-F 12594MAG3 1,000.00000000 1.37109880 0.00000000 1,000.00000000 X-G 12594MAJ7 1,000.00000000 1.37109886 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 24 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 887,635,277.25 887,658,528.20 415,785.31 0.00 0.00 0.00 887,219,491.94 887,260,506.50 415,785.31 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 06/01/2017 - 06/30/2017 30 34,222.81 0.00 34,222.81 0.00 0.00 0.00 34,222.81 0.00 A-2 06/01/2017 - 06/30/2017 30 135,064.70 0.00 135,064.70 0.00 0.00 0.00 135,064.70 0.00 A-SB 06/01/2017 - 06/30/2017 30 118,988.97 0.00 118,988.97 0.00 0.00 0.00 118,988.97 0.00 A-3 06/01/2017 - 06/30/2017 30 506,325.00 0.00 506,325.00 0.00 0.00 0.00 506,325.00 0.00 A-4 06/01/2017 - 06/30/2017 30 683,729.20 0.00 683,729.20 0.00 0.00 0.00 683,729.20 0.00 X-A 06/01/2017 - 06/30/2017 30 834,299.55 0.00 834,299.55 0.00 0.00 0.00 834,299.55 0.00 X-B 06/01/2017 - 06/30/2017 30 22,654.40 0.00 22,654.40 0.00 0.00 0.00 22,654.40 0.00 X-C 06/01/2017 - 06/30/2017 30 38,967.50 0.00 38,967.50 0.00 0.00 0.00 38,967.50 0.00 X-E 06/01/2017 - 06/30/2017 30 30,530.26 0.00 30,530.26 0.00 0.00 0.00 30,530.26 0.00 X-F 06/01/2017 - 06/30/2017 30 13,738.41 0.00 13,738.41 0.00 0.00 0.00 13,738.41 0.00 X-G 06/01/2017 - 06/30/2017 30 53,428.96 0.00 53,428.96 0.00 0.00 0.00 53,428.96 0.00 A-M 06/01/2017 - 06/30/2017 30 155,602.38 0.00 155,602.38 0.00 0.00 0.00 155,602.38 0.00 B 06/01/2017 - 06/30/2017 30 177,164.12 0.00 177,164.12 0.00 0.00 0.00 177,164.12 0.00 C 06/01/2017 - 06/30/2017 30 150,883.97 0.00 150,883.97 0.00 0.00 0.00 150,883.97 0.00 D 06/01/2017 - 06/30/2017 30 132,307.08 0.00 132,307.08 0.00 0.00 0.00 132,307.08 0.00 E 06/01/2017 - 06/30/2017 30 51,028.54 0.00 51,028.54 0.00 0.00 0.00 51,028.54 0.00 F 06/01/2017 - 06/30/2017 30 22,962.50 0.00 22,962.50 0.00 0.00 0.00 22,962.50 0.00 G 06/01/2017 - 06/30/2017 30 89,301.63 0.00 89,301.63 98.10 0.00 0.00 89,399.73 58.17 V N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 R N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 3,251,199.98 0.00 3,251,199.98 98.10 0.00 0.00 3,251,298.08 58.17 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 24 Other Required Information Available Distribution Amount (1) 3,667,083.39 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected None Controlling Class Information Total Controlling Class: G Effective as of: 10/20/2016 Directing Certificateholder: Other identity under which the Directing Certificateholder or its parent entity primarily operates: Jefferies Loan Core LLC Effective as of: 10/20/2016 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 24 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,264,575.06 Master Servicing Fee - Midland Loan Services 7,871.72 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administration Fee - Wells Fargo Bank, N.A. 4,955.96 Deferred Interest 0.00 CREFC Royalty License Fee 369.85 ARD Interest 0.00 Operating Advisor Fee - Park Bridge Lender Services LLC 177.53 Net Prepayment Interest Shortfall 0.00 Asset Representations Reviewer Fee - Park Bridge Lender 0.00 Services LLC Net Prepayment Interest Excess 0.00 Total Fees 13,375.06 Extension Interest 0.00 Interest Reserve Withdrawal 0.00 Additional Trust Fund Expenses: Reimbursement for Interest on Advances (98.10) Total Interest Collected 3,264,575.06 ASER Amount 0.00 Principal: Special Servicing Fee 0.00 Scheduled Principal 415,785.31 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout-Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses (98.10) Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 415,785.31 Payments to Certificateholders & Others: Other: Interest Distribution 3,251,298.08 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 415,785.31 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 3,667,083.39 Total Funds Collected 3,680,360.37 Total Funds Distributed 3,680,360.35 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Property Type (1) State (1) Property # of Scheduled % of WAM WAC Weighted State # of Scheduled % of WAM Weighted Agg. Agg. WAC Type Props Balance Bal. (2) Avg DSCR (3) Props Balance Bal. (2) Avg DSCR (3) Industrial 8 44,030,126.94 4.96 98 4.8383 2.086120 Arizona 4 19,106,087.60 2.15 110 4.9179 1.614331 California 14 370,456,662.72 41.75 107 4.2691 2.104198 Lodging 5 127,515,467.70 14.37 107 4.9868 1.546563 Connecticut 1 13,750,000.00 1.55 111 4.9904 1.600000 Mixed Use 6 101,199,272.34 11.41 105 4.0499 2.710990 Florida 2 48,665,441.97 5.49 71 5.0657 1.557126 Multi-Family 8 76,231,087.60 8.59 85 4.7693 1.666066 Illinois 3 64,385,719.08 7.26 102 4.5082 1.532072 Indiana 1 3,595,730.12 0.41 107 5.0700 1.420000 Office 9 292,584,076.77 32.98 107 4.1366 2.047562 Louisiana 1 7,740,270.63 0.87 45 6.1500 1.950000 Retail 16 245,659,460.59 27.69 104 4.4079 2.759524 Maryland 2 16,000,000.00 1.80 103 4.2590 16.487500 Massachusetts 1 25,604,633.48 2.89 105 5.7500 1.460000 Totals 52 887,219,491.94 100.00 104 4.4132 2.217497 Michigan 7 52,827,799.70 5.95 108 4.8182 1.884029 New York 3 98,298,323.78 11.08 109 4.0257 1.671086 North Carolina 2 19,965,698.43 2.25 66 4.8035 1.652657 Tennessee 2 14,659,950.54 1.65 108 4.0369 2.760762 Texas 5 47,273,046.95 5.33 109 4.5119 1.769687 Washington 2 66,750,000.00 7.52 110 3.8129 2.699139 Wisconsin 2 18,140,126.94 2.04 110 4.4248 2.103371 Seasoning Totals 52 887,219,491.94 100.00 104 4.4132 2.217497 # of Scheduled % of WAM Weighted Seasoning Loans Balance Agg. (2) WAC Avg DSCR (3) Bal. 12 months or less 28 585,947,533.25 66.04 108 4.2131 2.124295 13 to 24 months 16 301,271,958.69 33.96 94 4.8023 2.398765 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 44 887,219,491.94 100.00 104 4.4132 2.217497 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance Anticipated Remaining Term (ARD and Balloon Loans) Scheduled # of Scheduled % of Agg. WAM WAC Weighted Anticipated Remaining # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (3) Term (2) Loans Balance Bal. (2) Avg DSCR (3) 7,499,999 or less 10 59,455,000.53 6.70 106 4.4874 2.174518 104 months or less 13 174,681,046.43 19.69 83 4.8288 2.978702 7,500,000 to 14,999,999 13 130,962,712.78 14.76 95 4.7596 3.491765 105 to 117 months 30 696,358,443.80 78.49 109 4.3070 2.043220 15,000,000 to 24,999,999 10 188,849,484.14 21.29 108 4.4760 1.936010 118 months or greater 0 0.00 0.00 0 0.0000 0.000000 25,000,000 to 49,999,999 7 229,254,633.48 25.84 99 4.3889 2.126811 50,000,000 to 74,999,999 2 116,697,661.01 13.15 109 4.2810 1.612830 Totals 43 871,039,490.23 98.18 104 4.4116 2.230824 75,000,000 or greater 2 162,000,000.00 18.26 108 4.1624 2.095185 Totals 44 887,219,491.94 100.00 104 4.4132 2.217497 Remaining Amortization Term (ARD and Balloon Loans) Remaining Amortization # of Scheduled % of WAM Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (3) Bal. Remaining Stated Term (Fully Amortizing Loans) Interest Only 15 421,379,000.00 47.49 101 4.2123 2.020459 % of 299 months or less 4 100,076,123.48 11.28 109 4.0568 2.770256 Remaining Stated # of Scheduled Agg. WAM WAC Weighted 300 months to 359 months 24 349,584,366.75 39.40 105 4.7534 2.329969 Term Loans Balance Bal. (2) Avg DSCR (1) 360 months or greater 0 0.00 0.00 0 0.0000 0.000000 120 months or less 1 16,180,001.71 1.82 105 4.5000 1.500000 Totals 43 871,039,490.23 98.18 104 4.4116 2.230824 121 months to 240 months 0 0.00 0.00 0 0.0000 0.000000 241 months or more 0 0.00 0.00 0 0.0000 0.000000 See footnotes on last page of this section. Totals 1 16,180,001.71 1.82 105 4.5000 1.500000 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (3) Age of Most Recent NOI Debt Service # of Scheduled % of Agg. WAM WAC Weighted Age of Most # of Scheduled % of WAM Weighted Coverage Ratio Loans Balance Bal. (2) Avg DSCR (3) Recent NOI Loans Balance Agg. Bal. (2) WAC Avg DSCR (3) 1.39 or less 3 53,923,323.78 6.08 97 4.7111 1.314689 Underwriter's Information 10 152,215,903.69 17.16 109 4.3071 2.322484 1.40 to 1.44 3 34,858,030.66 3.93 105 5.2420 1.429379 1.45 to 1.54 5 127,352,246.74 14.35 107 4.8369 1.493320 12 months or less 34 735,003,588.25 82.84 103 4.4352 2.195754 1.55 to 1.99 21 410,516,890.76 46.27 100 4.4986 1.712515 12 to 24 months 0 0.00 0.00 0 0.0000 0.000000 2.00 to 2.49 4 123,850,000.00 13.96 109 4.0095 2.371017 24 months or greater 0 0.00 0.00 0 0.0000 0.000000 2.50 to 2.99 1 15,000,000.00 1.69 103 4.2090 2.620000 3.00 or greater 7 121,719,000.00 13.72 109 3.7488 5.098168 Totals 44 887,219,491.94 100.00 104 4.4132 2.217497 Totals 44 887,219,491.94 100.00 104 4.4132 2.217497 Note Rate Note # of Scheduled % of WAM Weighted Agg. WAC Rate Loans Balance Bal. (2) Avg DSCR (3) 4.4999% or less 22 539,975,858.00 60.86 109 4.0596 2.650356 4.5000% to 4.7499% 7 102,356,901.25 11.54 95 4.6058 1.468734 4.7500% or greater 15 244,886,732.69 27.60 97 5.1125 1.576006 Totals 44 887,219,491.94 100.00 104 4.4132 2.217497 (1) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR is used in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document is used. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 24 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30311692 1 RT Glendale CA 306,885.00 0.00 4.491% N/A 6/6/26 N 82,000,000.00 82,000,000.00 7/6/17 30311693 2 OF San Jose CA 255,033.33 0.00 3.825% N/A 8/6/26 N 80,000,000.00 80,000,000.00 7/6/17 30311694 3 OF New York NY 190,000.00 0.00 3.800% N/A 8/6/26 N 60,000,000.00 60,000,000.00 7/6/17 30311695 4 LO San Diego CA 226,617.25 74,927.49 4.790% N/A 7/6/26 N 56,772,588.50 56,697,661.01 7/6/17 30297732 05A1 MU Seattle WA 117,466.67 0.00 3.524% 10/6/26 10/6/28 N 40,000,000.00 40,000,000.00 7/6/17 30311683 6 OF Chicago IL 153,666.67 0.00 4.610% N/A 8/6/25 N 40,000,000.00 40,000,000.00 7/6/17 30311696 7 OF Livermore CA 118,000.00 0.00 4.000% N/A 7/6/26 N 35,400,000.00 35,400,000.00 7/6/17 30311684 8 RT New York NY 109,567.50 0.00 4.174% N/A 10/6/26 N 31,500,000.00 31,500,000.00 7/6/17 30311685 9 MF Jacksonville FL 122,470.00 0.00 4.899% N/A 10/6/21 N 30,000,000.00 30,000,000.00 7/6/17 30311697 10 OF Redmond WA 94,628.12 0.00 4.245% N/A 8/6/26 N 26,750,000.00 26,750,000.00 7/6/17 30311698 11 LO Boston MA 122,827.36 28,901.58 5.750% N/A 4/6/26 N 25,633,535.06 25,604,633.48 7/6/17 30311686 12A MU San Francisco CA 52,117.23 0.00 3.394% N/A 8/1/26 N 18,426,833.30 18,426,833.30 6/1/17 30311687 12B MU San Francisco CA 14,430.63 0.00 3.394% N/A 8/1/26 N 5,102,166.70 5,102,166.70 6/1/17 30311699 13 RT Brea CA 78,650.00 0.00 4.290% N/A 8/6/26 N 22,000,000.00 22,000,000.00 7/6/17 30311700 14 OF Lafayette CA 75,775.00 0.00 4.330% N/A 9/6/26 N 21,000,000.00 21,000,000.00 7/6/17 30311701 15 LO Chicago IL 67,839.89 28,985.51 4.116% N/A 10/6/26 N 19,778,392.97 19,749,407.46 6/6/17 30311702 16 MF Houston TX 74,366.67 0.00 4.462% N/A 7/6/26 N 20,000,000.00 20,000,000.00 7/6/17 30311703 17 IN Various MI 86,840.69 0.00 5.223% N/A 10/6/26 N 19,950,000.00 19,950,000.00 7/6/17 30311704 18 LO Daytona Beach FL 83,069.41 22,840.00 5.334% N/A 3/6/26 N 18,688,281.97 18,665,441.97 7/6/17 30311705 19 OF Warren MI 72,815.39 38,637.18 4.877% N/A 9/6/26 N 17,916,436.88 17,877,799.70 7/6/17 30311706 20 MU San Francisco CA 61,145.27 125,403.87 4.500% N/A 4/6/26 N 16,305,405.58 16,180,001.71 7/6/17 30311688 21A RT Hagerstown MD 42,590.00 0.00 4.259% N/A 2/6/26 N 12,000,000.00 12,000,000.00 7/6/17 30311689 21B RT Hagerstown MD 14,196.67 0.00 4.259% N/A 2/6/26 N 4,000,000.00 4,000,000.00 7/6/17 30311690 22 RT Birch Run MI 52,612.50 0.00 4.209% N/A 2/6/26 N 15,000,000.00 15,000,000.00 6/6/17 30311707 23 RT Gastonia NC 55,910.42 0.00 4.700% N/A 10/6/21 N 14,275,000.00 14,275,000.00 7/6/17 30311708 24 MU Greenwich CT 57,181.67 0.00 4.990% N/A 10/6/26 N 13,750,000.00 13,750,000.00 6/6/17 30311709 25 OF Various Various 48,883.25 13,722.93 5.070% N/A 6/6/26 N 11,570,000.00 11,556,277.07 7/6/17 30311710 26 RT North Highlands CA 35,705.62 0.00 4.170% N/A 8/6/26 N 10,275,000.00 10,275,000.00 7/6/17 30311691 27 MF Phoenix AZ 42,581.30 13,755.74 5.277% N/A 9/6/26 N 9,683,070.74 9,669,315.00 7/6/17 30311711 28 RT Brookfield WI 33,960.00 0.00 4.245% N/A 9/6/26 N 9,600,000.00 9,600,000.00 7/6/17 30311712 29 MF Bullhead City AZ 35,829.98 12,893.57 4.550% N/A 9/6/26 N 9,449,666.17 9,436,772.60 7/6/17 30311713 30 IN Los Angeles CA 36,312.50 0.00 4.980% N/A 9/6/21 N 8,750,000.00 8,750,000.00 7/6/17 30311714 31 IN Waunakee WI 32,973.69 11,509.73 4.627% N/A 9/6/26 N 8,551,636.67 8,540,126.94 7/6/17 30311715 32 RT Nashville TN 27,913.26 11,441.93 4.250% N/A 7/6/26 N 7,881,392.47 7,869,950.54 7/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 24 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30311716 33 MU New Orleans LA 39,710.47 8,113.94 6.150% N/A 4/6/21 N 7,748,384.57 7,740,270.63 7/6/17 30311717 34 RT Roseville CA 30,187.50 0.00 4.830% N/A 7/6/26 N 7,500,000.00 7,500,000.00 7/6/17 30311718 35 MF Los Angeles CA 27,835.00 0.00 4.688% N/A 7/6/25 N 7,125,000.00 7,125,000.00 7/6/17 30311719 36 LO Jamestown NY 30,249.32 12,029.05 5.330% N/A 1/6/26 N 6,810,352.83 6,798,323.78 6/6/17 30311720 37 RT Katy TX 26,066.67 0.00 4.600% N/A 8/6/26 N 6,800,000.00 6,800,000.00 6/6/17 30311721 38 IN Memphis TN 21,445.08 0.00 3.790% N/A 8/6/26 N 6,790,000.00 6,790,000.00 7/6/17 30311722 39 RT Austin TX 23,154.77 0.00 4.393% N/A 10/6/26 N 6,325,000.00 6,325,000.00 7/6/17 30297655 40 RT Houston TX 20,521.88 0.00 3.980% N/A 9/6/26 N 6,187,500.00 6,187,500.00 7/6/17 30311723 41 RT Creedmoor NC 24,039.18 6,914.66 5.063% N/A 2/6/26 N 5,697,613.09 5,690,698.43 7/6/17 30311724 42 RT Chicago IL 20,502.25 5,708.13 5.300% N/A 3/6/26 N 4,642,019.75 4,636,311.62 7/6/17 Totals 3,264,575.06 415,785.31 887,635,277.25 887,219,491.94 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 24 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 30311692 1 Retail Glendale CA 82,000,000.00 6,596,690.81 0.00 30311693 2 Office San Jose CA 80,000,000.00 7,798,845.40 0.00 30311694 3 Office New York NY 60,000,000.00 3,979,744.79 0.00 30311695 4 Lodging San Diego CA 56,697,661.01 6,153,999.81 0.00 30297732 05A1 Mixed Use Seattle WA 40,000,000.00 0.00 0.00 30311683 6 Office Chicago IL 40,000,000.00 26,277,249.00 0.00 30311696 7 Office Livermore CA 35,400,000.00 4,784,489.87 0.00 30311684 8 Retail New York NY 31,500,000.00 2,297,432.47 0.00 30311685 9 Multi-Family Jacksonville FL 30,000,000.00 2,457,883.91 2,451,529.35 1/1/17 3/31/17 30311697 10 Office Redmond WA 26,750,000.00 2,503,527.24 0.00 30311698 11 Lodging Boston MA 25,604,633.48 3,177,245.00 0.00 30311686 12A Mixed Use San Francisco CA 18,426,833.30 0.00 0.00 30311687 12B Mixed Use San Francisco CA 5,102,166.70 0.00 0.00 30311699 13 Retail Brea CA 22,000,000.00 0.00 0.00 30311700 14 Office Lafayette CA 21,000,000.00 1,396,759.46 0.00 30311701 15 Lodging Chicago IL 19,749,407.46 2,549,832.78 0.00 30311702 16 Multi-Family Houston TX 20,000,000.00 1,836,336.68 0.00 30311703 17 Industrial Various MI 19,950,000.00 0.00 0.00 30311704 18 Lodging Daytona Beach FL 18,665,441.97 2,135,286.98 0.00 30311705 19 Office Warren MI 17,877,799.70 2,311,489.28 0.00 30311706 20 Mixed Use San Francisco CA 16,180,001.71 3,382,656.93 0.00 30311688 21A Retail Hagerstown MD 12,000,000.00 10,935,130.92 0.00 30311689 21B Retail Hagerstown MD 4,000,000.00 21,868,484.00 0.00 30311690 22 Retail Birch Run MI 15,000,000.00 16,059,257.88 0.00 30311707 23 Retail Gastonia NC 14,275,000.00 1,468,357.57 1,169,737.76 1/1/17 3/31/17 30311708 24 Mixed Use Greenwich CT 13,750,000.00 0.00 1,133,101.00 30311709 25 Office Various Various 11,556,277.07 0.00 0.00 30311710 26 Retail North Highlands CA 10,275,000.00 901,473.57 0.00 30311691 27 Multi-Family Phoenix AZ 9,669,315.00 0.00 0.00 30311711 28 Retail Brookfield WI 9,600,000.00 1,101,859.87 0.00 30311712 29 Multi-Family Bullhead City AZ 9,436,772.60 1,043,426.80 0.00 30311713 30 Industrial Los Angeles CA 8,750,000.00 852,728.68 0.00 30311714 31 Industrial Waunakee WI 8,540,126.94 986,552.86 0.00 30311715 32 Retail Nashville TN 7,869,950.54 703,645.92 0.00 30311716 33 Mixed Use New Orleans LA 7,740,270.63 1,182,491.39 0.00 30311717 34 Retail Roseville CA 7,500,000.00 879,418.19 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 24 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 30311718 35 Multi-Family Los Angeles CA 7,125,000.00 1,032,247.98 0.00 30311719 36 Lodging Jamestown NY 6,798,323.78 697,273.64 0.00 30311720 37 Retail Katy TX 6,800,000.00 563,150.25 0.00 30311721 38 Industrial Memphis TN 6,790,000.00 1,220,631.13 0.00 30311722 39 Retail Austin TX 6,325,000.00 526,361.00 0.00 30297655 40 Retail Houston TX 6,187,500.00 568,252.51 0.00 30311723 41 Retail Creedmoor NC 5,690,698.43 632,015.47 0.00 30311724 42 Retail Chicago IL 4,636,311.62 0.00 0.00 Total 887,219,491.94 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 24 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 24 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 7/12/17 0 0 0 0 0 0 0 0 4.413214% 104 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.395131% 6/12/17 0 0 0 0 0 0 0 0 4.413401% 105 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.395319% 5/12/17 1 0 0 0 0 0 0 0 4.413557% 106 $6,821,323.22 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.395476% 4/12/17 0 0 0 0 0 0 0 0 4.413732% 107 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.395652% 3/10/17 0 0 0 0 0 0 0 0 4.413887% 108 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.395807% 2/10/17 0 0 0 0 0 0 0 0 4.414099% 109 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.396020% 1/12/17 0 0 0 0 0 0 0 0 4.414248% 110 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.396169% 12/12/16 0 0 0 0 0 0 0 0 4.414395% 111 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.396317% 11/14/16 0 0 0 0 0 0 0 0 4.414561% 112 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.396484% Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 24 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30311686 12A 0 6/1/17 52,096.50 52,096.50 B 18,426,833.30 0.00 30311687 12B 0 6/1/17 14,424.89 14,424.89 B 5,102,166.70 0.00 30311701 15 0 6/6/17 96,742.99 96,742.99 A 19,778,392.97 0.00 30311690 22 0 6/6/17 52,580.00 52,580.00 A 15,000,000.00 0.00 30311708 24 0 6/6/17 57,124.38 57,124.38 A 13,750,000.00 0.00 30311718 35 0 7/6/17 0.00 0.00 A 7,125,000.00 0.00 30311719 36 0 6/6/17 42,249.99 42,249.99 A 6,810,352.83 0.00 30311720 37 0 6/6/17 26,038.34 26,038.34 A 6,800,000.00 1,100.00 Totals 8 341,257.09 341,257.09 92,792,745.80 1,100.00 Totals By Delinquency Code: Total for Status Code A (6 loans) 274,735.70 274,735.70 69,263,745.80 1,100.00 Total for Status Code B (2 loans) 66,521.39 66,521.39 23,529,000.00 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 24 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 24 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 24 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 341,257.09 341,257.09 0.00 (98.10) Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 24 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 24 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 24 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 24 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 36 6,901,693.21 6,798,323.78 0.00 0.00 0.00 0.00 0.00 0.00 (125.01) 0.00 42 4,684,764.40 4,636,311.62 0.00 0.00 0.00 0.00 0.00 0.00 26.91 0.00 Totals 11,586,457.61 11,434,635.40 0.00 0.00 0.00 0.00 0.00 0.00 (98.10) 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 24 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Left to Reimburse Refunds Comments Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total (98.10) Total Interest Shortfall Allocated to Trust (98.10) Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 24
